 CENTRAL JUNCOS493There remains for consideration the unit placement of six utilityemployees who perform the usual janitorial duties in the section ordepartment to which they are assigned.Two are in the machine shopand two in the vehicle fabrication and service department. In addi-tion to their regular, duties, the utility men in the fabrication depart-ment run errands and occasionally drive the pickup truck.Theremaining two utility men are under the supervision of the secretary-treasurer responsible for maintenance; they keep the lawns mowedand watered, and each morning wheel coffee around to all employees.We find that all the utility men belong in the production and main-tenance unit.'We find that the following employees of the Employer at its plantat Fort Worth, Texas, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct :All production and maintenance employees, including all employeesin the materials department, plant clericals, and utility men, butexcluding the inspectors, experimental machinist, experimental elec-trician, office clerical employees, professional and technical employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Eastern Sugar Associates(a Trust)d/b/a Central JuncosandAsociacion de Empleados Semanales de la Central Juncosde Juncos,Puerto Rico,Petitioner.CaseNo. fd4--RC-1001.November 14, 1957DECISION AND DIRECTION OF ELECTIONUpon a, petition-duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Yager, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.'1 The Employer would not stipulate that the Petitionerisa labor organization.Be-causethe Petitionerexistsfor the purpose of bargaining collectivelyon behalf of itsmembers with employersconcerning hours,wages,and other conditions of employment,119 NLRB No. 57. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer owns and operates several sugarcane plantationsand four sugar mills located in Puerto Rico.At its sugar mills itprocesses into raw sugar and molasses sugarcane from its own planta-tions and from those of independent farmers. In connection with itssugar mills, the Employer also operates about 30 miles of railroad fortransporting sugarcane from the plantations to the mills.Railroademployees, under the railroad and maintenance superintendent, com-prise one department at the Central Juncos mill., and the factory pro-duction and maintenance employees make up the other department.Only the Central Juncos mill is herein involved.The Petitioner seeks to represent all salaried railroad and produc-tion and maintenance employees excluded from the existing unit ofhourly paid employees at the Central Juncos mill represented byUnion Industrial de Trabaj adores de la Central Juncos, the Intervenorherein?The Employer contends that they are supervisory or confi-dential personnel and were excluded as such from the production andmaintenance unit represented by the Intervenor.As the employeessought by the Petitioner comprise the only unrepresented railroadand production and maintenance employees at Central Juncos, andin view of our finding below that none of them are confidential em-ployees or supervisors, we find that they constitute an appropriateresidual unit .3The parties are in agreement with respect to unit placement exceptas to the following categories.The five cane weighers weigh sugarcane delivered by truck andtrain and prepare records and reports.They routinely direct thelaborers or winch operators with respect to moving vehicles onto thescales.Although they can make recommendations affecting the statusof employees, such recommendations are subject to an independent-investigation.In these circumstances, we find that the cane weighersare not supervisors but are employees and we accordingly includethem in the unit.we find thatit is a labor organization.Wyinan, Cordon Co., IngallsShepard Division,117NLRB 75. As it wasnot in compliancewith thefiling requirements of the Act, UnionIndustrialde Trabajadores de la CentralJuncos, the Intervenor,was permitted to inter-veneonly to protectits contractual interest.Member Jenkins agrees with permitting theintervention since he has been administrativelyadvised thatthe noncompliance of theIntervenor is a matter of happenstance and inadvertence and not the consequence of de-liberatepolicy.The actiontaken in this case is not, therefore,inconsistent with theposition taken in his dissent inWestVirginiaPulp and Paper Company,11.8NLRB 1595.2 TheIntervenorwas certified under thename "Union Independiente de TrabajadoresIndustrialsde Juncos, Inc." for all production and maintenance employees including rail-road and maintenance-of-way employeespursuant to a consent election in Case No, 24-RC-138.3The CarborundumCompany,115 NLRB216 ;The Yale and Towne Manufacturing Coan-pany,112 NLRB 1268, 1269-70;Sealtest,Ohio Divi-lion.oftheNationalDairyProductsCorporation,117 NLRB 1628. CENTRAL JUNCOS495The traffic clerk was excluded from the existing unit on the groundshe is confidential.He is secretary to the railroad and maintenancesuperintendent, who, the record shows, attends union negotiations butdoes not dictate his comments regarding such negotiations to the trafficclerk.The superintendent handles grievances that are "local con-troversies of little importance."The traffic clerk prepares claims re-ports based only on number of hours worked. In these circumstances,we find that the traffic clerk does not act in a confidential capacity toa person who formulates, determines, and effectuates managementpolicies in the field of labor rela°tions.'Accordingly, we include himin the unit.The chief of the powerplant or chief electrician is in charge of theoperation of the powerplant and of the installation and maintenanceof motors and powerlin.es.He is the immediate supervisor of theelectricians and their helpers, to whom he assigns work and givesinstructions.He has effectively recommended the hiring of twoelectricians.The mayordomo timekeeper acts as assistant to the chief mayor-domo, an agreed supervisor who has authority to transfer and lay offpersonnel.He regularly substitutes 1 day a week for the chief mayor-domo.The timekeeper keeps lists of employees, assigns employeesto various types of work, and secures replacements.The assistant engineer, directly responsible to the chief engineer,is in charge of the operation of plant machinery and of all. personnelengaged in maintaining and repairing such machinery.He super-vises 25 to 150 mechanics and operators per shift, depending on theseason, and spends 95 percent of his time in supervision.He assignswork to the employees and recommends their hiring to the chiefmayordomo.The chief of the sugar warehouse is responsible for the properfunctioning of the two warehouses and is in charge of work performedthere, including the storing of sugar and the dispatching of molasses.In this connection, he directs the work of a driver, a sugar weigher,and a laborer and "tells them the better way to do their work."Al-though he works on only 1 shift, he leaves instructions for the em-ployees on the other 2 shifts, and the next day "supervises" to see thatsuch instructions have been carried out.The chief of materials and supply warehouse and clerks is incharge of and is custodian of the supply warehouse of the mill and inthis connection has 3 to 5 employees, including the weekly paid ware-house clerk, under his direction during the grinding season.5Heassigns work to and checks the work of the warehouse clerk.He4The B. F. Goodrich Company,115 NLRB 722.5 The parties stipulated that the warehouse clerk,the only salaried employee, was not asupervisor and that he be included in the unit. 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDeffectively recommended the transfer of one employee and may ef-fectively recommend the assignment of employees.He hires clericalpersonnel and has the authority to grant time off.The chief of railroad maintenance and repair is in chargeof main-tenance and repair of railroad tracks and way.He has under hissupervision several crews of about seven employees each, to whom heassigns work.His recommendations concerning discharges and dis-cipline of personnel are followed.The train dispatchers in the railroad department are in charge oftrain traffic.They receive cane delivery quotas for pickup, make thenecessary distribution of railroad carts, and assign routes and seethat they are followed.Each train dispatcher has a crew of 12 mento whom he gives orders and instructions and assigns work.He alsomakes effective recommendations for discharge.The telephone system supervisor is in charge of the operation and.maintenance of the Employer's telephone system which services itsmills and plantations.Normally he has one linesman under his di-rection to whom he assigns work and gives instructions and whomhe reprimands for faulty job performance.During a period ofapproximately a month each year, the telephone system supervisordirects 10 men in replacing wooden poles with concrete poles.Hecan effectively recommend hiring during an emergency.In view of the above facts and upon the record as a whole, becausethe above-described individuals either responsibly direct or makeeffective recommendations affecting the status of employees undertheir supervision, we find that they are supervisors and exclude themfrom the unit.The analysts perform laboratory analysis under the supervisionof the laboratory head.Their work consists of chemical analysis ofsugarcane juices, sugar, bagasse, molasses, syrup, and filter cake.Theyare required to be specialized workers or graduate or licensed chemists.Although none of the analysts has a chemistry degree, all have "vastexperience."In these circumstances, we find that the analysts aretechnical employees 6 and because the parties disagree as to their unitplacement, we shall not include them in the unit.'We find that the following employees constitute a unit appropriatefor purposes of collective bargaining within the meaning of Section9 (b) of the Act: All cane weighers, the traffic clerk (secretary to therailroad and maintenance superintendent), and the weekly paid ware-house clerk employed by the Employer at its Central Juncos sugar.6United States Gypsum Company,116 NLRB 1939, 1943 ;General FoodsCorporation,Northland Dairy Division,115 NLRB 263,265-6.7Hancock Electronics Corp.,116 NLRB 442, 443. PERVEL CORPORATION497mill at Juncos, Puerto Rico, but excluding analysts, the chief mayor-domo, the assistant engineer, chief of the powerplant or chief elec-trician,mayordomo timekeeper, chief of the sugar warehouse, chiefof materials and supply warehouse and clerks, the sobrestante, chiefof railroad carts maintenance and repair, chief of railroad waymaintenance and repair, the railroad timekeeper, train dispatchers,telephone system supervisor, all professional, administrative, and ex-ecutive personnel, office clerical employees, watchmen, and supervisorsas defined in the Act.[Text of Direction of Election omitted from publication.]Pervel CorporationandTextile Workers Union of America, AFL-CIO, Petitioner.Case No. 1-11C-4979.November 15, 1957DECISION AND DIRECTIONOn July 30, 1957, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director of the First Regionamong the employees in the stipulated unit. , Following the election,the parties were furnished with a tally of ballots which showed thatof 20 votes cast, 10 were for the Petitioner, 8 were against the Peti-tioner, and 2 were challenged by the Petitioner.No objections to the election or to the conduct of the election werefiled.As the challenges are sufficient in number to affect the resultsof the election, an investigation was made pursuant to Section 102.61of the Board's Rules and Regulations by the Regional Director, whoon August 21, 1957, issued his report on challenged ballots recom-mending that the two challenges be overruled.The Petitioner filedtimely exceptions to the report and the Employer filed a reply to theexceptions.The Board 1 has considered the ' Regional Director's report, thePetitioner's exceptions thereto, the Employer's reply to the excep-tions, and the entire record in this case and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.IPursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panel[Members Murdock,Rodgers,and Bean].119 NLRB No. 64.476321-58-vol. 119-3 3